Citation Nr: 0032621	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  98-10 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for status-post fracture 
of the right heel with spurring, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 until April 
1970.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a July 1996 
rating decision by the New York, New York Regional Office 
(RO) which denied an increased evaluation for the service-
connected right heel fracture with spurring.  During the 
pendency of the appeal, the noncompensable evaluation for the 
right heel disability was increased to 10 percent pursuant to 
hearing officer determination in August 2000.  


FINDING OF FACT

Status-post fracture of the right heel is manifested by 
calcaneal spurring, and complaints of pain with an inability 
to go barefoot or stand or walk for prolonged periods.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
status-post fracture of the right heel with spurring are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that the symptoms associated with his 
service-connected right heel fracture and spurring result in 
his being unable to stand or walk for prolonged periods 
without pain, and that this affects his job performance which 
requires a great deal of walking and standing.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  In assessing a claim 
for an increased rating, the history of the disability should 
be considered.  38 C.F.R. §§ 4.1, 4.2 (2000); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A 10 percent rating is warranted for "moderate" foot 
injury.  A 20 percent rating is warranted for "moderately 
severe" foot injury, and a 30 percent rating is warranted 
for "severe" foot injury.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2000).

VA regulations define disability of the musculoskeletal 
system primarily as "the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance."  38 C.F.R. 
§ 4.40 (2000).  The regulations further provide that 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also to be considered.  Id; 38 C.F.R. § 4.45(f) (2000).  
Additionally, functional loss may be due to "pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion."  38 C.F.R. § 4.40; 
see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2000).

Review of the record discloses that the appellant underwent a 
VA examination of the heels in April 1996 whereupon he 
provided a history of heel injury in service with subsequent 
surgery in 1992.  He related that he could not walk barefoot 
or stand for a long period of time.  He also stated that upon 
getting out of bed in the morning, he sometimes experienced a 
shooting pain up his legs.  It was noted that he wore 
orthopedic shoes with deep heel cushions. 

Upon examination, there was no swelling of the heels and 
feet.  No hammer or claw toes, or calluses of the soles of 
the feet were observed.  It was reported that there was good 
elevation of the longitudinal arch of both feet.  
Radiological study of the heels was interpreted as showing no 
evidence of fracture or bony displacement.  It was noted that 
X-rays revealed a plantar calcaneal spur without evidence of 
fracture.  

The veteran testified in July 2000 to the effect that he 
sometimes had to walk and stand for up to 12 hours a day at 
his job, and that after about 10 to 15 minutes, he developed 
pain in his heels.  He said that he had to lift each foot, 
lean on something or sit down to relieve his symptoms.  The 
appellant also stated that his heels developed a pins-and-
needles-like sensation at times, that they were affected by 
the weather, and that he was required to wear special shoes.  
He indicated that he had to keep his feet elevated as much as 
possible.

The appellant was most recently afforded a VA examination of 
the feet in June 2000.  He said that he experienced pain in 
his heels after walking for 10 to 15 minutes.  Upon 
examination, it was observed that the veteran ambulated 
independently without antalgic gait.  It was noted that he 
used heel cushions in both shoes.  There was no edema, 
deformity, or intrinsic muscle atrophy of either foot.  No 
heel tenderness was palpated.  Range of motion of both ankles 
was within normal limits, including dorsiflexion to 10 
degrees past the neutral position.  Muscle strength was 5/5 
throughout in the lower extremities.  Sensation was intact to 
pinprick and light tough.  The reflexes were symmetric in 
both lower extremities.  The anterior and drawer tests were 
negative.  It was reported that no arch collapse was 
appreciated during standing or walking.  An assessment of a 
history of stress fracture in both heels was rendered.  The 
examiner commented that there was no evidence of plantar 
fasciculitis during the physical examination.  The veteran 
was advised to stretch the Achilles tendon and strengthen 
both dorsiflexors and plantar flexors, as well as the 
intrinsic muscles of the feet. 

The veteran primarily asserts that he has pain on use of his 
foot.  However, with the exception of calcaneal spurring, the 
medical evidence reveals no untoward symptomatology with 
respect to the right foot.  There was no objectively 
identified problem with range of motion, muscle strength, 
sensation, reflexes, appearance or structural integrity of 
the right foot.  No tenderness was noted, and the appellant 
was observed to ambulate without an abnormal gait.  

The Board acknowledges the veteran's complaints of pain and 
alleged functional loss resulting from such pain; however, 
there has been no objective indication that there is an 
underlying pathology or objectively identifiable findings 
sufficient to support a conclusion that the pain complained 
of by the veteran adversely affects function.  38 C.F.R. 
§ 4.40 (pain, supported by adequate pathology and evidenced 
by visible behavior of claimant may result in functional 
loss).  Consequently, absent clinical findings of disabling 
manifestations of the service-connected disability, the Board 
finds that a rating higher than the currently assigned 10 
percent rating is not warranted.  

While VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim for benefits, 
the Board finds that no reasonable possibility exists that 
such assistance would aid in substantiating a claim for a 
rating greater than 10 percent.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In 
this regard, it should be pointed out that the veteran has 
not suggested that additional evidence exists which would 
sustain a higher rating.  Indeed, even the veteran's 
arguments were limited to a claim that the rating that ought 
to be assigned was a 10 percent rating, see July 1998 VA Form 
9, which rating was ultimately granted in August 2000.  
Additionally, as the Board has already noted, the dispositive 
evidence in this case is the most recent VA examination which 
revealed no abnormal physical findings.  Therefore, while it 
might be concluded that a certain possibility indeed exists 
that additional assistance would aid in establishing a higher 
rating, the Board finds that it is not a reasonable one.  Id.  


ORDER

An increased rating for status-post fracture of the right 
heel with spurring is denied.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 

